Citation Nr: 1201704	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  05-07 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for diverticulitis, to include as due to herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

4.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from October 1960 to March 1967, including service in Vietnam, and additional service in the National Guard, which includes a period of inactive duty training in March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In September 2008, the Board reopened the Veteran's claim of service connection for a left knee disability and remanded that issue along with the other claims for service connection for diverticulitis, hypertension and a skin disorder to the Appeals Management Center (AMC) for additional development.  The case has been returned to the Board for further appellate review.
  
Additional evidence was submitted to the Board in March 2011 along with a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2011).  

In November 2011, the Board received an additional written statement from the Veteran along with two VA Forms 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, in which he identified private medical treatment providers who recently treated him for his "bilateral knees" and "all his conditions."  As discussed in detail below, the Board finds that this additional evidence does not alter the Board's decision with respect to the claim for entitlement to service connection for a left knee disability.  As the remaining issues on appeal are being remanded for further development, the Board will request the additional medical records identified by the Veteran.   

Finally, the Board notes that the Veteran was previously represented by the Disabled American Veterans organization, but in correspondence of November 2011 the Veteran revoked that power of attorney.  

The issues of entitlement to service connection for diverticulitis, hypertension and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against finding that a left knee disability was incurred or aggravated during active service or during a period of inactive duty training in March 1983.   


CONCLUSION OF LAW

Service connection for a left knee disability is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in September 2003 and October 2008 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  In letters dated in March 2006, August 2007, March 2008 and October 2008, the Veteran was also advised of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in September 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, and VA examination reports. 

The Board also notes that actions requested in the prior remand have been undertaken.  Specifically, an October 2008 letter asked the Veteran to provide information concerning his treatment providers, additional medical records were requested and received and a VA examination was conducted.  The Board finds that the examination was adequate to allow proper adjudication of the issue on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disability.  Accordingly, the Board finds that the remand directives have been substantially complied with, and that a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not identified any pertinent evidence that may affect the outcome of this case.  As noted in the introduction, in documents submitted to the Board in November 2011, the Veteran has indicated that he is receiving current medical treatment for his bilateral knees from private physicians.  In this case, the medical evidence already establishes that the Veteran has a current left knee disability, diagnosed as knee meniscus tear (medial and lateral), degenerative joint disease and chondromalacia patella.  There is no indication that these records would contain any medical opinion regarding whether the disorder is related to service.  The Board notes that post service records were previously obtained, and if the Board were to continuously remand for additional post service records in cases where the Veteran has ongoing treatment, this would create a continuous process of development which would effectively preclude the Board from ever deciding the appeal.  Thus, the Board finds that a remand to obtain these documents is not warranted.      

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board previously referred the case for the purpose of having multiple documents translated from Spanish to English.  The Board has noted that a service entrance medical history questionnaire which is in Spanish was not referred for translation.  However, because the file already contains English versions of the same form (which were completed by the Veteran in 1963), the Board finds that additional delay of the case for the purpose of obtaining translation of the entrance history is not required.  All of the Veteran's responses on entrance (which he made by checking boxes) were negative.  The Board notes that this document is not relevant to the resolution of the case, as there is no indication that the Veteran had a knee disorder upon entrance into service.  Accordingly, the Board will review the merits of the appeal without further delay.  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Where a Veteran served continuously for ninety (90) days or more during a 
period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2011).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 3.6(c)(3) (2011). 

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Still, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106. 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's service treatment records for his period of active service are negative for any findings or treatment pertaining to the left knee.

A left knee disability was not found on VA examination in November 1973.

A review of the Veteran's reserve treatment reports show that on periodic examinations conducted in February 1978 and June 1982, there were no complaints or findings of a left knee disability.

The records show that during a period of inactive duty training in March 1983, the Veteran suffered an injury to his left knee when he hit his left knee against a power plant tow bar.  In an April 1983 follow-up treatment record, it was noted that the Veteran had suffered a contusion to his left knee.  Examination of the knee revealed full range of motion.  There was no instability and McMurray's test was negative.  There was slight tenderness to the medial forward condyle.  An x-ray of the left knee was determined to be normal.  The diagnosis was contusion to the left knee, resolving.

The reserve treatment reports show that additional periodic examinations were conducted in May 1986, June 1990, August 1995 and June 2001.  The examination reports show no complaints or findings of a left disability.

On VA examination in July 2002, the Veteran reported that he hit his left knee against a power plant in 1983 and was diagnosed with a contusion of the knee.  He complained of constant left knee pain.  Following a physical examination, the examiner concluded that there did not appear to be any permanent left knee disability at the present time. 

A November 2003 VA x-ray report revealed degenerative changes of the left knee and an outpatient treatment report of the same date notes crepitus, heat, tenderness and pain around the left knee.

At a June 2008 Board hearing, the Veteran reported that he was hospitalized in service at the 9th General Hospital in Frankfurt, Germany during the early 1960s for treatment of a left knee injury.

The Board remanded the claim in September 2008 to obtain outstanding medical records and to provide the Veteran with a VA examination and medical opinion.  In particular, the examiner was asked to comment on the likelihood that a current knee disorder is related to the left knee injury which occurred during inactive duty for training in March 1983.

The Veteran underwent a VA orthopedic examination in November 2009.  He reiterated that was treated for a left knee injury in Frankfurt Germany in the early 1960s.  Specifically, he reported that while he was marching in a field he stepped in an icy area and went through the ice.  He stated that he had swelling the next day and that he was eventually taken to the hospital where he received treatment with physical therapy.  Following a physical examination, he was diagnosed with left knee meniscus tear (medial and lateral), degenerative joint disease and chondromalacia patella which the examiner concluded was less likely than not due to the contusion that was incurred in 1983.  The examiner noted that a review of the claims folder revealed that on separation examination, physical evaluation of the lower extremities was normal.  Moreover, the examiner noted that on reports of medical history completed on several dates throughout reserve service, the Veteran made no complaints of a left knee condition or pain.  Also, the examiner noted that while the Veteran reported that he was hospitalized during active duty service for a left knee injury, there was no documentation in the claims folder to confirm this incident.  

Attempts by the RO to obtain medical records from the 9th General Hospital in Frankfurt, Germany were unsuccessful.  In a September 2010 memorandum, the RO noted that all procedures to obtain these federal records had been correctly followed, but no records were available.

Upon review of the record, the Board finds that the preponderance of the evidence is against the claim.  In this case, the Veteran has a current left knee disability, diagnosed as knee meniscus tear (medial and lateral), degenerative joint disease and chondromalacia patella.  Although the Veteran reported an injury to his left knee during active service in the early 1960s (specified as being during 1963 or 1964 in his testimony), there is no medical evidence to substantiate this claim.  Attempts by the RO to retrieve such records were unsuccessful.  The Board finds that the claim of an in-service knee injury during the 1960's is not credible because the contentions of the Veteran are contradicted by multiple pieces of objective evidence which the Board finds to have greater probative value than his subjective history presented many years later in support of his claim for benefits.  In this regard, the Board notes that a medical history provided by the Veteran in December 1963 reflects that he denied having a trick or locked knee.  He also denied having painful or swollen joints.  He checked "No" when asked whether he had been treated by any clinics, physicians, healers of other practitioners in the past 5 years.  He also checked "no" in response to a question regarding whether he had any illness or injury other than those already noted.  A service examination conducted at that time noted that his lower extremities were normal.  He reportedly had no significant interval history and no defects or diagnoses.  The Board further notes that there are multiple service treatment records dated in 1964, 1965, and 1966, but none of them mention any left knee injury.  The separation medical history and separation examination conducted in 1967 again show that the Veteran denied any knee problems, and again showed a normal lower extremity on examination.  The Board notes that these many records indicating a normal left lower extremity and the Veteran's own denial of knee problems while in service are inconsistent with his current contention that he was hospitalized in service for a knee injury for a period of three months.  

The earliest reference to a knee problem in the claims file is the Veteran's claim for disability compensation which he submitted in July 1973.  At that time, he reported having a left knee condition that began in 1963 or 1964.  He reported that he had been treated at the 97th Hospital in Germany in service in 1963 or 1964, and treated at the Municipal Hospital in Cayey Puerto Rico in 1968 or 1969.  As noted above, the RO has made multiple attempts to obtain in-service hospitalization records, with negative results.  In addition, in July 1973 the Hospital in Puerto Rico reported that they had no records for that patient.  Finally, the VA examination in September 1973 noted that there were "No objective pathological findings with no limitation or clicking on full range extension and flexion up to 130."  The above referenced factors clearly weigh against the claim that the Veteran incurred a chronic left knee disorder as a result of an injury in service.  The Board is of the opinion that the many contemporaneous records showing that there was no left knee disorder have much greater credibility than the statements made years after service in support of a claim for monetary benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony). The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor. Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  Other factors are the lapse of time in recollecting events, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).   

Moreover, although the Veteran incurred an injury to his left knee in March 1983 during inactive duty training, the evidence of record indicates that there are no chronic residuals resulting from the injury.  Several periodic reserve service examination reports conducted in the years following the Veteran's 1983 injury are silent as to any left knee complaints or disability.  To the extent that the Veteran's testimony may be interpreted as indicating that there was continuity of symptomatology of a knee disorder since the injury in 1983, the Board finds that such testimony is outweighed by the objective records indicating that no knee disorder was present.  

Significantly, there is no competent evidence of a nexus between the post-service diagnosis of a left knee disorder and the Veteran's service.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The only competent opinion of record is provided by a VA examiner in November 2009, and this opinion weighs against the claim.  The examiner indicated that the opinion was based on a review of the Veteran's medical records, which reflects a left knee injury during a period of inactive duty training in March 1983 but no evidence of injury in the early 1960s while in active service.  

Finally, there is no medical evidence to show that arthritis of the left knee was manifest to a compensable degree within one year of separation from service, and presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  In summary, the evidence does not show that the Veteran has a left knee disability that is related to his service, and the claim must be denied. 

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 


ORDER

Service connection for a left knee disability is denied.


REMAND

Regarding the claims of entitlement to service connection for diverticulitis, hypertension and a skin disorder, additional development is necessary before a decision can be made on the merits. 

As noted previously, the Veteran had active service from October 1960 to March 1967, with additional service in the National Guard.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or for residuals of injury incurred or aggravated during INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002); 38 C.F.R. § 3.6 (2011). The presumptive provisions of 38 C.F.R. 
§§ 3.307 and 3.309 do not apply in the absence of the appellant securing Veteran status for the particular period in question.  Biggins v. Derwinski, 1 Vet. App. 474   (1991).  

In this case, the Veteran's service treatment records during the Veteran's period of active service are negative for any findings or treatment of diverticulitis or hypertension.  However, the Veteran's reserve service treatment records dated from 1978 to 2001 document a history of diverticulitis and hypertension.  Hence, with regard to these claims, it is vital to determine the nature of each and every period of his reserve service.  If ACDUTRA is verified at any time during the period from 1978 to 2001, the November 2009 VA examiner should be asked to provide an addendum opinion as to whether any diverticular disease or hypertension is related to the Veteran's  reserve service.  38 U.S.C.A. §§ 101(24), 5103A; 38 C.F.R. § 3.159(c)(4). 

With regard to the claim of entitlement to service connection for a skin disorder, the service treatment records show that the Veteran was treated for a rash on his body in June 1966, a heat rash in May 1966, and hives in February 1967.  The Veteran testified at the June 2008 Board hearing that his skin condition began during active service and has continued since that time.  

On VA skin examination in December 2009, the Veteran was diagnosed with intertrigo and post-inflamatory hyperpigmentation of the inguinal area and eczematous dermatitis of the forearms and lower legs.  The examiner concluded that the Veteran's skin conditions were not related to military service or skin complaints made during military service in June 1985 or June 1989.  In this regard, the Board notes that the examiner's reference to military records in June 1985 and June 1989 pertain to the Veteran's reserve service treatment records and not to any of his documented complaints made during active service.  In light of the Veteran's recorded in-service complaints of skin problems and his reports of continued skin problems, the Board finds that further VA examination is warranted.  

Moreover, in November 2011, the Veteran submitted a signed VA Form 21-4142 in which he indicated medical treatment from Dr. Nanette A. Ortiz since June 2010 for "all conditions."  Accordingly, the treatment records from Dr. Ortiz should be requested.  


Accordingly, the case is REMANDED for the following action:

1.  As the Veteran has already submitted a signed release form, obtain medical records from Dr. Nanette A. Ortiz from June 2010 to the present.  All requests and response, positive and negative, should be associated with the claims file.  If the request for records is not successful, notify the Veteran of that fact and provide him an opportunity to obtain the records and submit them. 

2.  The RO should request that the National Personnel Records Center (NPRC) or the Army Reserve Personnel Center (ARPERCEN) to verify each and every period of ACDUTRA and INACDUTRA performed by the Veteran in the reserve.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond. 

3.  If a term of ACDUTRA is verified, the RO should 
forward the Veteran's claims folder to the examiner who conducted the November 2009 examination and request an opinion regarding the relationship, if any, between diverticular disease and/or hypertension and ACDUTRA. The examiner must determine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current diverticular disease and/or hypertension is related to any confirmed period of ACDUTRA service.  The RO/AMC MUST provide the examiner a list of all dates on which the appellant served in an ACDUTRA capacity.  If the examiner determines that the opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  A complete rationale for any opinion offered must be provided. 

4.  Forward the Veteran's claims folder to the examiner who conducted the December 2009 VA skin examination and request an opinion regarding the relationship, if any, between a skin disorder and active service.  The examiner must determine whether it is at least as likely as not, i.e., is there a 50/50 chance or greater, that any current skin disorder is related to the Veteran's period of active service from October 1960 to March 1967.  In providing an opinion, the examiner should discuss the significance, if any, of the Veteran's documented reports of skin rash in May and June 1966 and of hives in February 1967.  If the examiner determines that the opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination. A complete rationale for any opinion offered must be provided.

5.  After the development requested above has been completed, the record should again be reviewed.  If any of the benefits sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


